 

Information in this exhibit identified by [***] is confidential and has been
excluded pursuant to Item 601(b)(10)(iv) of Regulation S-K because it is both
(i) not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.

 

Exhibit 10.1

 

AMENDMENT #1 TO TRANSITION SERVICES AGREEMENT

 

THIS AMENDMENT #1 TO THE TRANSITION SERVICES AGREEMENT (this “Amendment #1”)
between ADMA Biomanufacturing, LLC (“ADMA”) and Biotest Pharmaceuticals
Corporation (“BPC”) shall be effective as of June 6, 2019 (the “Effective
Date”). BPC and ADMA are each sometimes referred to herein individually as a
“Party” or collectively as the “Parties.”

 

RECITALS

 

WHEREAS, ADMA and BPC entered into a Transitions Services Agreement dated as of
June 6, 2017 (the “Agreement”); and

 

WHEREAS, ADMA and BPC wish to amend and extend the Agreement.

 

PROVISIONS

 

NOW, THEREFORE, in consideration of the respective promises contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereto agree
as follows:

 

1.Section 3.1 entitled “Term”, shall be amended to add the following:

 

“The agreement shall be extended for a period of twelve (12) months commencing
on the second anniversary of the Effective Date of the Agreement (the “Extension
Period”). For avoidance of doubt the Extension Period shall commence on June 6,
2019. All applicable services as stated in the Services Schedules shall
continue. In addition, the Parties may add additional services upon mutual
written agreement.”

 

2.Section 6.4 entitled, “Notices”, shall be amended by deleting section (a) as
it relates to BPC and replacing it with the following:

 

(a)If to BPC:

 

Biotest Pharmaceuticals Corporation

901 Yamato Road, Suite 101

Boca Raton, FL 33431

Attn: Ileana Carlisle, CEO

 

with a copy to (which will not constitute notice):

 

Biotest Pharmaceuticals Corporation

901 Yamato Road, Suite 101

Boca Raton, FL 33431

Attn: Legal Department

 



 

 

 

MISCELLANEOUS

 

Each Party certifies that each of its representations and warranties set forth
in this Amendment #1 is true and correct as of the date hereof as though made on
the date hereof.

 

Capitalized terms not defined herein shall have the meanings given to such terms
in the Agreement.

 

Except as expressly provided herein, all terms and conditions set forth in the
Agreement remain unchanged and continue in full force and effect. This Amendment
#1 shall govern in the event of any conflict between this Amendment #1 and the
Agreement. Capitalized terms not otherwise defined herein have the meanings
ascribed thereto in the Agreement. It is agreed by the parties that all
references to the Agreement hereafter made by them in any document or instrument
delivered pursuant to or in connection with the Agreement shall be deemed to
refer to the Agreement as amended hereby.

 

This Amendment #1 and the Agreement embody the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to the
subject matter.

 

This Amendment #1 may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same single document, and any such counterpart containing an electronically
scanned or facsimile signature will have the same effect as original manual
signatures.

 

The Parties agree that they and their employees shall execute all documents and
do all other things necessary to carry out the intent to implement the
provisions of this Amendment #1.

 

IN WITNESS WHEREOF, the parties hereby have caused this Amendment #1 to the
Agreement to be executed and the persons signing below warrant that they are
duly authorized to sign for and on behalf of their respective Parties.

 

ADMA BIOMANUFACTURING, LLC BIOTEST PHARMACEUTICALS CORPORATION     By: /s/ Adam
Grossman By: /s/ Ileana Carlisle     Name: Adam Grossman Name: Ileana Carlisle  
  Title: President and Chief Executive Officer Title: Chief Executive Officer
and President     Date: August 29, 2019 Date: August 29, 2019

 



2

 

 



Revised Schedule 1

 

BPC Transition Services

 

Omitted pursuant to Item 601(a)(5) of Regulation S-K. 

 



 

 

 

Schedule 2

 

ADMA Transition Services

  

Omitted pursuant to Item 601(a)(5) of Regulation S-K.

 



 

 

 

Schedule 3

 

Laboratory Space

 

Omitted pursuant to Item 601(a)(5) of Regulation S-K.

 



 

 

 

Schedule 4

 

Warehouse and Freezer/Refrigerator (Cold) Storage

 

Omitted pursuant to Item 601(a)(5) of Regulation S-K.

 

 

 

 

[SIGNATURE PAGE TO FOLLOW]

 



 

 

 

IN WITNESS WHEREOF, the parties hereby have caused these revised Schedules to
the Transition Services Agreement to be executed and the persons signing below
warrant that they are duly authorized to sign for and on behalf of their
respective Parties.

 

ADMA BIOMANUFACTURING, LLC BIOTEST PHARMACEUTICALS CORPORATION     By: /s/ Adam
Grossman By: /s/ Ileana Carlisle     Name: Adam Grossman Name: Ileana Carlisle  
  Title: President and Chief Executive Officer Title: Chief Executive Officer
and President     Date: August 29, 2019 Date: August 29, 2019

 



 

 

 

Information in this exhibit identified by [***] is confidential and has been
excluded pursuant to Item 601(b)(10)(iv) of Regulation S-K because it is both
(i) not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.

 

Exhibit “A”

 

Transition Services Fee Schedule

 

Shared Services by Level

Hourly Rate Senior Management (i.e. CEO, CFO, CSO)

$[***]

VP Average $[***] Sr. Director Average $[***] Director Average $[***] Sr.
Manager Average $[***] Manager Average $[***] Full Time Exempt Average $[***]
Full Time Non-Exempt Average $[***]

 

If BPC or ADMA uses a Third Party Service Provider to provide any of the
Services described in these Service Schedules, the amount payable by ADMA or BPC
in respect of the Services received by such Party shall be identical to the rate
that BPC or ADMA, as applicable, is charged by such Third Party Service Provider
for such Services.

 

 